Citation Nr: 0935041	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from a July 2004 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal. 

The Veteran appeared and testified before the undersigned 
Veterans Law Judge (VLJ) in November 2004. A transcript is of 
record and associated with the claims folder.

This matter was previously remanded by the Board in February 
2009 for further evidentiary and procedural development. The 
case is now ready for appellate review. 


FINDINGS OF FACT

1. The Veteran is a high school graduate, has one year of 
college, and training as an electrician. 

2. The Veteran's service-connected disabilities are 
posttraumatic stress disorder (PTSD), rated 50 percent 
disabling; type II diabetes mellitus, rated 20 percent 
disabling; peripheral neuropathy, left upper extremity, 
associated with type II diabetes mellitus, rated 10 percent 
disabling; peripheral neuropathy, right upper extremity, 
associated with type II diabetes mellitus, rated 10 percent 
disabling; peripheral neuropathy, left lower extremity, 
associated with type II diabetes mellitus, rated 10 percent 
disabling; peripheral neuropathy, right lower extremity, 
associated with type II diabetes mellitus, rated 10 percent 
disabling; residual appendectomy scars, rated 10 percent 
disabling; and erectile dysfunction associated with type II 
diabetes mellitus, rated noncompensable. The combined rating 
is 80 percent. 

3. The Veteran's service-connected disabilities alone are not 
of such severity as to preclude him from engaging in 
substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU rating are not approximated. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in letters issued in December 2003 
and March 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The Veteran received notice consistent with Dingess in 
March 2006. Further, since the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
treatment records, VA examination reports, private medical 
evidence to include a private medical statement, and pursuant 
to the Board's February 2009 remand, Social Security 
Administration disability determination and the medical 
records upon which it was based. The August 2009 private 
medical statement from the Veteran's private physician is 
indicative of his previously submitted medical records and 
the other medical evidence of record. The Veteran was also 
given the opportunity to submit any additional records that 
he may have. There are no known additional records or 
information to obtain. 

A hearing was offered and a November 2004 videoconference 
hearing was held. As such, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim.


TDIU

The Veteran maintains that his service-connected disabilities 
prevent him from maintaining substantially gainful 
employment. He asserts that he continues to receive ongoing 
treatment for his PTSD, his type II diabetes mellitus is 
uncontrolled, and his neuropathy, significantly restricts his 
activities. According to the Veteran, all of these 
disabilities, which are all service-connected, prevent him 
from obtaining and maintaining substantially gainful 
employment. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that TDIU 
is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a). Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently evaluated with an 80 percent 
disability rating for his service-connected disabilities. The 
Veteran is currently evaluated with a 50 percent disability 
rating for PTSD; a 20 percent disability rating for type II 
diabetes mellitus; a 10 percent rating for peripheral 
neuropathy of the left upper extremity associated with type 
II diabetes mellitus; a 10 percent rating for peripheral 
neuropathy of the right upper extremity associated with type 
II diabetes mellitus; a 10 percent rating for peripheral 
neuropathy of the left lower extremity associated with type 
II diabetes mellitus; a 10 percent rating for peripheral 
neuropathy of the right lower extremity associated with type 
II diabetes mellitus; a 10 percent rating for residual 
appendectomy scars; and a noncompensable rating for erectile 
dysfunction associated with type II diabetes mellitus. 

Thus, the Veteran does meet the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a). Nonetheless, the 
Board must consider whether the Veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"). Moore 
v. Derwinski, 1 Vet. App. 356 (1991). For a Veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm. The sole fact 
that a Veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran testified at his videoconference 
hearing in November 2004. He stated that he hast worked three 
months prior to the hearing. He also testified that he was 
unable to work because of his neuropathy and his back. He 
related that he was unable to climb a ladder because of his 
neuropathy.

In August 2005, a statement was received from the 
Readjustment Counseling Service that indicated that the 
Veteran had been active with their service since 
November 2003. He was seen for individual counseling on an 
average of twice a month and was described as a reliable 
counseling client. 

In February 2006, the International Brotherhood of Electrical 
Workers (IBEW) Local 461 submitted a VA Request for 
Employment Information in Connection with Claim for 
Disability Benefits, which indicated the Veteran was disabled 
due to diabetes. The IBEW indicated the Veteran last worked 
in December 2004 and unsuccessfully attempted to return to 
work in June 2005.

In March 2006, the Veteran underwent a VA examination for his 
scar and peripheral neuropathy. He had medical history of 
PTSD, chronic low back disorder, and type II diabetes 
mellitus. He also had erectile dysfunction and service 
connection for bilateral peripheral neuropathy of his upper 
and lower extremities. He stated that he was unemployed from 
construction work. In regard to his peripheral neuropathy, he 
stated that he continued to get numbness, tingling, and 
occasional swelling of his hands and feet. He stated that he 
had a residual scar from his previous appendectomy and that 
he required two surgical interventions. He related that the 
scar was tender to palpation, however, there were no 
significant residuals. On the peripheral nerve examination, 
he had no evidence of a focal motor weakness. He had good 
quadriceps, hamstrings, dorsiflexion, plantar flexion, and 
extensor hallucis longus function. He had symmetrical deep 
tendon reflexes. On examination, he had some decrease sensory 
testing to the plantar aspect of his foot and along the 
dorsal aspect of the foot, bilaterally. He had slightly 
improved sensation proximally. He also had mild vibratory 
sense. There were no chronic ulcerations or wound healing 
problems, or callousing of the bilateral lower extremities. 
He had a palpable pulse, bilaterally. On examination of his 
bilateral upper extremities, he had no focal neurological 
deficits. He had no asymmetrical muscle wasting. He did have 
some dysesthesias in the glove-like distribution of both 
upper extremities. The appendectomy scar examination showed 
an 11 cm scar along the right lower quadrant. He was mildly 
tender to palpation along the mid aspect of the scar. There 
was no adherence, erythema, or warmth noted to the scar. It 
appeared to be well-healed, normal texture of skin. There was 
no adherence to the underlying tissue, atrophy, ulceration, 
or breakdown of the skin, elevation or depression of the 
surface, underlying soft tissue damage, inflammation, edema, 
or keloid formation. There was no discoloration of the scar 
compared to his normal skin, no induration, or inflexibility 
of skin near the scar. There was no limitation of motion of 
the scar and no disfigurement. The diagnostic impressions 
were mild diabetic peripheral neuropathy, bilateral lower 
extremities, greater than the bilateral upper extremities, 
and residual scars, right appendectomy, with some mild 
tenderness to palpation. The examiner indicated that the 
Veteran was able to work. 

The Veteran underwent a VA PTSD examination in March 2006. 
The Veteran stated that he was unemployed due to disability 
due to peripheral neuropathy and at the time of the 
examination, under treatment for hypertension, diabetes, back 
pain, and leg pains due to peripheral neuropathy. He 
complained of difficulty falling and staying asleep and 
sometimes having nightmares about Vietnam. He stated that he 
avoided people, tended to isolate himself, but did socialize 
with his relatives and family. Mental status examination 
revealed the Veteran to be depressed and preoccupied. He was 
oriented to person, place, and time. He spoke slowly in a low 
tone of voice. His answers were brief, but coherent and 
relevant. His affect was congruent and his mood was 
depressed. He denied suicidal and homicidal thoughts. He 
denied hallucinations or delusions. His memory for recent and 
remote events was good and he was able to manage his benefit. 
There was no impairment of thought process, social 
functioning, or post military stressors. He had normal 
activities of daily living. Time lost from work due to PTSD 
was only a few hours. The diagnosis was PTSD; chronic, 
anxiety and depression were part of his PTSD and should be 
subsumed under that diagnosis. His global assessment of 
functioning (GAF) was 55. The examiner stated that the 
Veteran was able to perform desk type work. 

The Veteran had a VA examination for his type II diabetes 
mellitus in March 2006. He was diagnosed with type II 
diabetes mellitus in 2000, he was treated with metformin and 
glizipide, and his chem-sticks were not well controlled. He 
was hospitalized once at the time of diagnosis but had not 
been hospitalized for his diabetes since that time. He denied 
non-healing sores or ulcers. He had no known diabetic 
retinopathy. He had erectile dysfunction since 2000. He was 
able to walk a mile if he needed, but it made his back hurt 
more. The diagnosis was type II diabetes mellitus with a 
history of Agent Orange exposure in Vietnam. There were no 
activity restrictions. Also diagnosed was erectile 
dysfunction, secondary to diabetes, hypertension, not due to 
diabetes nor was it worsened by it, diabetic neuropathy, and 
appendectomy scar. There examiner indicated that there were 
no limitations to work. 

VA and private treatment records were associated with the 
claim folder. These records showed treatment for service-
connected and non-service-connected disabilities. 

Pursuant to the Board's February 2009 remand, the Veteran's 
Social Security Administration disability determination and 
the records upon which it was based were obtained and 
associated with the claims folder. The Veteran's disabilities 
that caused significant limitation to his ability to perform 
basic work activities for Social Security purposes were 
degenerative disc disease of the cervical and lumbar spines, 
diabetes mellitus, obesity, mixed hearing loss, depression, 
PTSD, and peripheral neuropathy. 

After a total review of the record, the Veteran's service-
connected disabilities alone do not prevent him from 
obtaining substantially gainful employment. The Veteran has 
peripheral neuropathy of the upper and lower extremities, and 
these disabilities may prevent him from climbing a ladder or 
performing electrician work. However, three examiners who 
examined the Veteran for his appendectomy scar, type II 
diabetes mellitus, peripheral neuropathy, and PTSD, all 
indicated that the Veteran was able to work. Only one 
examiner placed limitations on his opinion and he indicated 
that the Veteran was able to perform desk-type work. The 
Veteran has a high school diploma and one year of college. He 
also has training as an electrician. His education and 
training allow him to do more than manual labor. He also had 
the educational background which allows him to perform 
sedentary employment. None of the medical evidence of record 
shows that his service-connected disabilities alone, prevent 
him from obtaining all forms of substantially gainful 
employment. 

While the Veteran has been granted social security benefits, 
the Social Security Administration determination within the 
meaning of its applicable law, will present findings that are 
relevant but not necessarily binding on VA. Holland v. Brown, 
6 Vet. App. 443 (1994). Those findings however, showed the 
Veteran had significant other disabilities, that are not 
considered in the context of whether the Veteran is able to 
obtain substantially gainful employment. The criteria for the 
establishment of a total rating are outlined above, and are 
not the same as that of the Social Security Administration's 
criteria for the establishment of a finding of "disabled."

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 38 
C.F.R. § 4.16 (2007).


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


